               Case 17-14408-mkn               Doc 158      Entered 01/27/20 16:19:54   Page 1 of 5




          Entered on Docket
         January 27, 2020
     ___________________________________________________________________




      Allison Schmidt, Esq.
1
      Nevada Bar # 10743
2     Ghidotti Berger, LLP
      8716 Spanish Ridge Ave., #115
3     Las Vegas, NV 89148
      Phone: (949) 427-2010
4
      Fax: (949) 427-2732
5
      Email: aschmidt@ghidottiberger.com

6     Attorney for Secured Creditor
      U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE
7     OF THE CABANA SERIES III TRUST, its successors and assigns
8

9                                     UNITED STATES BANKRUPTCY COURT
10                                                    DISTRICT OF NEVADA
11                                                    LAS VEGAS DIVISION
12

13
      In re:
                                                                 CASE NO.: 17-14408-mkn
14                                                               Chapter 13
      MAXINE BOONE,
15
                                  Debtor.                        ORDER GRANTING MOTION FOR
16
                                                                 RELIEF FROM THE AUTOMATIC STAY
17
                                                                 (“3890 PLACITA DEL RICO, LAS VEGAS,
18
                                                                 NV 89120”)
19
                                                                  Date: 12/23/2019
20
                                                                  Time: 1:30 PM
21
                                                             Page 1
22    Order Granting Relief from the Automatic Stay                                       17-14408-mkn


23
              Case 17-14408-mkn               Doc 158   Entered 01/27/20 16:19:54       Page 2 of 5




1

2
              U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE CABANA SERIES
     III TRUST (“Movant” or “Creditor”), through undersigned counsel, applied for an order vacating the
3
     stay to allow Movant to proceed with and complete any and all contractual and statutory remedies
4
     incident to its security interest held in real property commonly described as 3890 PLACITA DEL RICO,
5
     LAS VEGAS, NV 89120 (the “Property”). A continued hearing came before the Honorable MIKE K.
6
     NAKAGAWA on December 23, 2019:
7
              IT IS THEREFORE ORDERED that:
8
              1.       Creditor is granted relief from the automatic stay provisions of 11 U.S.C. 362 to permit
9

10
     Creditor, and Creditor’s successors and assigns to immediately proceed with and complete any and all

11
     contractual and statutory remedies incident to the security interest held under its Note and Deed of Trust

12
     in the real property commonly described as 3890 PLACITA DEL RICO, LAS VEGAS, NV 89120 (the

13
     “Property”), and legally described as indicated in the Exhibit A attached hereto and incorporated herein,

14
     pursuant to applicable state law, and commence any action necessary to obtain complete possession of
     the subject Property.
15
              2.       Fed.R.Bankr.P., Rule 4001(a)(3) be waived and the stay terminate upon entry of the
16
     order;
17
              3.       This Order is binding and effective despite any conversion of this case.
18
              4.       The Movant is required to record a new notice of default in accordance with state law.
19

20   Respectfully submitted this 27th day of January 2020.
21

22
                                                                 SUBMITTED BY:

23                                                               By: /s/ Allison Schmidt
                                                                 Allison Schmidt, Esq., Nevada State Bar # 10743
24                                                               Attorney for Movant
25
              In accordance with LR 9021, counsel for Movant hereby certifies as follows (check one):
26
     ___ The court has waived the requirement set forth in LR 9021(b)(1).
27

28
     ___ No party appeared at the hearing or filed an objection to the motion.

29                                                      Page 2
     Order Granting Relief from the Automatic Stay                                        17-14408-mkn
30

31
              Case 17-14408-mkn               Doc 158   Entered 01/27/20 16:19:54     Page 3 of 5



     __X_ I have delivered a copy of this proposed order to all attorneys who appeared at the hearing, and
1
     each has approved or disapproved the order, or failed to respond, as indicated below [list each party and
2    whether the party has approved, disapproved, or failed to respond to the document]:

3
     APPROVED AS TO FORM & CONTENT:
4

5
     ____________________
6    MICHAEL J. HARKER
     2901 EL CAMINO AVE., #200
7    LAS VEGAS, NV 89102
8
     (702) 248-3000
     Fax : (702) 425-7290
9    Email: notices@harkerlawfirm.com
     Attorney for Debtor
10

11
     ___ I certify that this is a case under chapter 7 or 13, that I have served a copy of this order with the
     motion pursuant to LR 9014(g), and that no party has objected to the form or content of the order.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29                                                      Page 3
     Order Granting Relief from the Automatic Stay                                      17-14408-mkn
30

31
Case 17-14408-mkn   Doc 158   Entered 01/27/20 16:19:54   Page 4 of 5




Exhibit “A”
Case 17-14408-mkn   Doc 158   Entered 01/27/20 16:19:54   Page 5 of 5
